Citation Nr: 1818333	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.  

2.  Entitlement to service connection for a dental disability for VA compensation purposes, to include as secondary to service-connected diabetes mellitus, type I.

3.  Entitlement to an evaluation in excess of 60 percent for service-connected diabetes mellitus, type I.  

4.  Entitlement to a compensable initial evaluation for service-connected bilateral cataracts.

5.  Entitlement to a compensable evaluation for service-connected diabetic retinopathy.  

6.  Entitlement to service connection for a heart disability other than non-obstructive coronary artery disease, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to October 1984, with prior inactive service of an unverified nature.  

These matters come to the Board of Veterans' Appeals (Board) from June 2013 and July 2014 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In October 2017, the Veteran presented testimony in support of his appeal at a Board hearing conducted by the undersigned Veterans Law Judge via videoconferencing equipment.  A transcript of the October 2017 hearing is associated with the file.  

Clarification of issues on appeal

The Board notes that the service connection has been in effect for diabetic retinopathy since 2001.  The Veteran filed a claim seeking an increased evaluation for this disability in September 2012, and he was provided a VA eye examination.  In the June 2013 rating decision, the RO noted that diabetic retinopathy was not found on the VA eye examination, but a diagnosis of cataracts was rendered.  As such, the RO established service connection for cataracts and merged the disability with the Veteran's service-connected diabetic retinopathy for rating purposes, as both disabilities were found to be noncompensably (zero percent) disabling.  

However, the RO bifurcated the separately adjudicated the issues in the August 2014 Statement of the Case, and the issues were certified to the Board separately.  The Board further notes that the issues concerning cataracts and diabetic retinopathy are distinct in procedural standing, as the former stems from an initial grant of service connection, while the latter is resulting from a claim for an increased evaluation.  In light of above, the Board will address these issues separately.

Also, throughout the pendency of the appeal, the Veteran has asserted that he has a heart disability, resulting in pacemaker implantation, that is either caused or aggravated by his service-connected diabetes mellitus, type I.  This claim was initially denied by the RO in the July 2014 rating decision, but after a heart examination was undertaken, service connection was established for non-obstructive coronary artery disease in a November 2016 rating decision, which also specifically stated that, because this heart disability was separate and distinct from that which necessitated pacemaker implantation, the issue already on appeal would remain so.  

Due to these actions and the fact that the Veteran did not express disagreement with the determinations, the Board has recharacterized the issue remaining on appeal, and the issue adjudicated by the November 2016 rating decision is not in appellate jurisdiction.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).

The United States Court of Appeals for Veterans Claims (the Court) has held that a claim for service connection for a dental disorder is also a claim for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Further, the issue of entitlement to VA dental treatment has been raised by the Veteran in testimony at the October 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) - which would be the Veterans Health Administration (VHA) in this case.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to VHA for appropriate actions at the VA Medical Center (VAMC) nearest to the Veteran.  38 C.F.R. § 19.9(b) (2017). 

The issues of (1) entitlement to an evaluation in excess of 60 percent for service-connected diabetes mellitus, type I, (2) entitlement to a compensable initial evaluation for service-connected bilateral cataracts, (3) entitlement to a compensable initial evaluation for service-connected diabetic retinopathy, and (4) entitlement to service connection for a heart disability other than non-obstructive coronary artery disease, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200.  

2.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


2.  The criteria for establishing service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017). 

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103 (a). 

Here, a letter sent to the Veteran March 2013 satisfied the VCAA notice requirement for the Veteran's appeal regarding claims to establish service connection and increased evaluations, providing the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103 (a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  This letter, among others, informed the Veteran how VA determine disability ratings and effective dates, and also outlined that, for his initial claim to prevail, the evidence needed to show that his service-connected disability had worsened since last rated. 

VA also has a duty to assist the Veteran in the development of his appeal.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained. 

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the file.  Additionally, all identified private treatment records have been sought and obtained in accordance with the controlling laws.  Further, there is no indication in the record that there is outstanding evidence relating to the issues decided herein, to include from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2) and Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). 

Concerning VA's duty to provide the Veteran with adequate VA examinations in connection with his appeal, the record reflects that the Veteran underwent VA examinations to determine the frequency and severity of his hypertension symptoms in May 2013, June 2014, and July 2016, and he was also afforded a VA dental examination in July 2014.  These VA examination reports reflect that the examiners conducted a thorough review of the record, examination of the Veteran, necessary testing, and reported findings and opinions in an accurate and unambiguous manner.  As such, the Board finds these VA examinations to be adequate and indicative of the Veteran's symptomatology.  Neither the Veteran nor his representative have asserted otherwise.

As the Veteran has not identified any additional evidence pertinent to his appeal, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the issues decided herein.

Increased evaluation - hypertension

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected hypertension.  Pursuant to Diagnostic Code 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

Although the Veteran requires prescription medication for management of his blood pressure levels, he does not contend, and the record does not reflect, that he has demonstrated diastolic pressure readings predominantly 110 or more or systolic pressure readings predominantly 200 or more.  In testimony at the October 2017 hearing, the Veteran stated that he did not regularly check his blood pressure, but specifically denied systolic and diastolic readings approximating the criteria for an increased evaluation.  

The Board has reviewed the complete record for the appeal period under consideration (since August 2012) and finds it devoid of any blood pressure readings meeting or approximating the criteria for any evaluation in excess of 10 percent under Diagnostic Code 7101.  The May 2013, June 2014, and July 2016 VA examination reports reflect that the Veteran's blood pressure was tested 3 times at each examination, as per the controlling laws, and the averages of these findings were 165/81, 108/69, and 127/79, respectively.  As asserted by the Veteran, it appears that his hypertension is well-controlled by prescription medication, as the reported levels have improved throughout the appeal period.  Other regular blood pressure readings in treatment records throughout the appeal period are, likewise, below the levels outlined by the criteria for an increased evaluation.  

Further, the Board notes that the Veteran does not contend, and the record does not reflect, that his service-connected hypertension negatively affects his employability or that the schedular rating criteria are in any way inadequate for evaluating this disability.  

In light of above, the Board finds that the Veteran's hypertension most nearly approximates the criteria for a 10 percent evaluation throughout the entirety of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101.

Because the evidence preponderates against the appeal for an evaluation in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service connection - dental disability for VA compensation purposes

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation benefits are only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2017).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in the process of evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Analysis

Initially, the Board notes that it appears that this issue represents a misplaced attempt by the Veteran to re-establish his previous eligibility to VA dental treatment.  The record reflects that the Veteran was provided VA dental treatment from 2001 to 2006 at the Iowa City Healthcare system, but those services were discontinued, assumedly because he was found to be no longer eligible.  At the July 2014 VA dental examination and in testimony at the October 2017 hearing, the Veteran asserted that, since he ceased to be eligible for VA dental treatment, he has experienced increased dental issues resulting in 2 lost teeth due to his service-connected diabetes mellitus, type I, and he filed the present claim to reinstate his eligibility for dental treatment because he could not afford the private dental treatment that he requires.  

The Veteran's service treatment records reflect that he was provided in-service dental treatment for cavities affecting teeth 4, 5, 6, 12, 14, 15, 19, and 20 in service, but he denied serious dental and gum trouble throughout his service.  There is no evidence that the Veteran experienced any in-service trauma to his mouth, gums, or teeth resulting in bone loss or disease.  

The July 2014 VA dental examination report reflects that Veteran's reports of 2 lost teeth in the past 4 years.  One of these teeth was lost because of a failed root canal, and the other was pulled because the Veteran could not afford to pay for another root canal from a private dentist.  X-ray testing showed that teeth 1, 3, 16, 17, 19 30 and 32, were missing, and bitewing testing showed severe generalized bone loss due to periodontal scaling and root planning completed while the Veteran was eligible for VA dental care between 2001 and 2006.  However, the examiner specifically stated that there was no anatomical loss or bony injury to the mandible or maxilla, no osteomyelitis, osteoradionecrosis, or bisphosphonate-related osteonecrosis of the jaw, and no tooth loss due to the above.  The Veteran has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  

The Board recognizes that some bone loss (alveolar bone loss) may be implied by the diagnosis of periodontitis; however, the note to Diagnostic Code 9913 specifically states that the ratings only apply to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150.  Also of note, according to 38 C.F.R. § 3.381, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Given the above, the Board finds that the Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease (such as osteomyelitis) and service connection for compensation purposes for loss of teeth is not warranted.  

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability considered for VA compensation purposes.  Because of a lack of a qualifying disability, the claim for benefits cannot be granted under the theories of direct incurrence or secondary causation due to or aggravated by a service-connected disability.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for compensation purposes for periodontal disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected hypertension is denied.  

Entitlement to service connection for a dental disability for VA compensation purposes, to include as secondary to service-connected diabetes mellitus, type I, is denied.  



REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.  The Board will address the reasons for remanding the Veteran's issue in turn.

Diabetes mellitus, type I

The Board finds that this issue must be remanded to clarify inconsistencies in the record pertinent to the medical evidence, as it relates to the rating criteria for this disability.  Diabetes is rated under Diagnostic Code 7913, which provides for increased evaluations based on the existence, frequency, and severity of specific symptoms and/or complications in which the disease manifests.  

One of the rating criterion necessary for a 40, 60, and 100 percent evaluation is regulation of activities, which has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as Diagnostic Code 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172   (Fed. Cir. 2013).  

In the present case, the Board observes that this criterion was first noted to have been demonstrated in a June 2002 Decision Review Officer (DRO) decision by the RO in Chicago, Illinois, which increased the evaluation for this disability from 20 percent to 40 percent, effective from May 29, 2001.  It was noted that this criterion had been met based on VA treatment records and a June 2002 statement from a VA medical professional asserting that the Veteran's activities were regulated and restricted due to his service-connected diabetes mellitus, type I.  

However, the Board has reviewed the VA treatment records contemporaneous with this finding, and the June 2002 Report of Contact from the VA medical professional, and the evidence does not reflect that his activities were regulated at that time.  The Board observes that the only medical evidence which appears to meet this rating criterion is from a November 2009 VA examination, where it was noted that the Veteran should not undertake heavy labor for long periods of time, as doing so may cause hypoglycemia, and that his driver's license was revoked because of two automobile accidents where hypoglycemic reactions caused him to lose consciousness while driving.  

While the above facts and rating actions pre-date the appeal period under consideration by the Board in the present matter, the escalating and conjunctive nature of the rating criteria for this disability stand, and regulation of activities must be shown during the appeal period for an increased evaluation to be assigned.  Further complicating matters, evidence of record during the appeal period specifically states that the Veteran has never been prescribed or advised to avoid any strenuous occupational and recreational activities due to his diabetes mellitus, type I.  This is consistent throughout the Veteran's treatment records and the reports of the May 2013, June 2014, and July 2016 VA examinations.  Indeed, the June 2014 VA examination report reflects that, as part of the Veteran's diabetes management regimen, the Veteran "tries to stay as physically as active as possible."

In sum, the evidence concerning whether this rating criterion is demonstrated within the appeal period is unclear.  While the VA examination reports during the appeal period clearly reflect that his activities are not regulated in an effort to manage his diabetes mellitus, type I, there is no indication whether the prior restrictions concerning driving an automobile and/or undertaking heavy labor for long time periods remain in effect since the November 2009 VA examination.  As such, the Board concludes that a remand to clarify this medical matter is necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board is not competent to supplement the record with its own unsubstantiated medical conclusions but VA is always free to supplement the record by seeking an advisory opinion to support its ultimate conclusions).

Diabetic retinopathy and cataracts

The Veteran was most recently provided a VA eye examination to determine the frequency and severity of the symptoms attributable to his service-connected diabetic retinopathy and cataracts, in August 2016 - more than 18 months ago.  Evidence from the Veteran's October 2017 testimony and subsequent VA and treatment records reflect that his visual acuity has decreased since the August 2016 VA examination.  The Veteran is certainly considered to be competent and credible to report symptoms that he experiences first-hand, such as his ability to see clearly.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that a remand to provide the Veteran with contemporaneous VA examinations to determine the current frequency and severity of the symptoms related to his service-connected diabetic retinopathy and cataracts is necessary to fulfill VA's duty to assist the Veteran in substantiating the issues on appeal under the controlling laws.

Heart disability other than non-obstructive coronary artery disease

Throughout the pendency of the appeal, the Veteran has asserted that he had a pacemaker implanted due to a heart disability that was caused or aggravated by his service-connected diabetes mellitus, type I.  As noted in the Introduction, while this issue was being developed and adjudicated, it was found that the Veteran had two separate and distinct heart disabilities - non-obstructive coronary artery disease and bradyarrythmia - and that only the former was related to an in-service event or caused or aggravated by a service-connected disability.  

Because of the Veteran's consistent assertions that his bradyarrythmia was caused or aggravated by his service-connected diabetes mellitus, type I, all medical opinions obtained regarding this issue have focused on a possible nexus between these two disabilities, and all have been unfavorable.  However, the July 2016 VA opinion alludes to a possible causative link between the Veteran's bradyarrythmia and newly-diagnosed non-obstructive coronary artery disease.  Unfortunately, the examiner's statement in this regard was very general, and he did not express this nexus with any degree of medical certainty or expound on the possibility of a nexus by providing a rationale.

In light of above, the Board finds that this issue must be remanded so that a more definite opinion can be obtained which addresses whether the Veteran's bradyarrythmia is caused or aggravated by his service-connected non-obstructive coronary artery disease.  

Finally, so that the VA examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's disabilities, updated private treatment records and VA treatment records from the VA Medical Centers (VAMCs) in Iowa City, Iowa, and Omaha, Nebraska, and all associated facilities must be obtained and associated with the file for review and consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ask the Veteran to identify and complete releases for all private treatment records associated with the disabilities addressed within this remand.  For each release that the Veteran completes and submits, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMCs in Omaha, Nebraska, (dated after November 8, 2017) and Iowa City, Iowa, (dated after December 9, 2016) and all associated facilities.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for a VA eye examination to evaluate his service-connected diabetic retinopathy and cataracts.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected diabetic retinopathy and cataracts.

To the extent possible, the examiner must attempt to differentiate between the impairment associated with each identified eye disability (whether service-connected or not), to include each disability's individual impact on his visual acuity.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected diabetes mellitus, type I.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected diabetes mellitus, type I, and associated disabilities.

The examiner is specifically requested to comment on whether regulation of activities has been prescribed as part of the Veteran's diabetic treatment at any time since August 2012.  Also, the examiner must clarify whether the Veteran's driver's license and/or driving privileges have been reinstated since the November 2009 VA examination.  

Regulation of activities, which has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, the AOJ must return the Veteran's file to the VA clinician who provided the November 2016 opinion regarding the Veteran's heart disabilities.  After another review of the file, the examiner is requested to address the following:

a.  Is the Veteran's sick sinus syndrome, resulting in bradyarrythmia, at least as likely as not caused by a service-connected disability, to include non-obstructive coronary artery disease?

b.  Is the Veteran's sick sinus syndrome, resulting in bradyarrythmia, at least as likely as not aggravated by a service-connected disability, to include non-obstructive coronary artery disease?

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the VA clinician who offered the November 2016 VA opinion is unavailable, the file should be provided to another qualifies VA clinician with instruction to address the above questions.  If it is felt that an in-person examination is necessary to answer the questions, such should be scheduled, and the Veteran should be notified of the time and place to report.  

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


